Citation Nr: 1003903	
Decision Date: 01/26/10    Archive Date: 02/16/10

DOCKET NO.  06-27 939	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Fargo, North Dakota


THE ISSUE

Entitlement to service connection for posttraumatic stress 
disorder (PTSD). 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jason R. Davitian, Counsel


INTRODUCTION

The Veteran had active service from June 1970 to January 
1972.  He received the Vietnam Campaign Medal and the Vietnam 
Service Medal.  He had additional Reserve service.

When this case was previously before the Board of Veterans' 
Appeals (BVA or Board) in May 2009, it was remanded to the 
Department of Veterans Affairs (VA) Medical and Regional 
Office Center (RO) in Fargo, North Dakota, for additional 
development.  The case is now before the Board for final 
appellate consideration.

In April 2009, the Veteran testified at a video conference 
hearing before the undersigned Veterans Law Judge.  A 
transcript of that hearing is of record.

The Board's May 2009 remand referred the issue of service 
connection for a psychiatric disorder, other than PTSD, to 
the RO for appropriate action.  Clemons v. Shinseki, 23 Vet. 
App. 1 (2009).  As the evidence before the Board indicates 
that this claim remains undeveloped, it is again referred to 
the RO for appropriate action.  


FINDING OF FACT

The evidence of record, overall, does not show that the 
Veteran has PTSD.


CONCLUSION OF LAW

PTSD was not incurred in or aggravated by active service.  
38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.303, 3.304 (2009).



REASONS AND BASES FOR FINDING AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the agency 
of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

For claims pending before VA on or after May 30, 2008, 38 
C.F.R. § 3.159 was amended to eliminate the requirement that 
VA request that a claimant submit any evidence in his or her 
possession that might substantiate the claim.  See 73 FR 
23353 (Apr. 30, 2008).  

Here, the VCAA duty to notify was satisfied by way of a 
letter sent to the appellant in May 2005 that fully addressed 
all necessary notice elements and was sent prior to the 
initial AOJ decision in this matter.  The letter informed the 
appellant of what evidence was required to substantiate the 
claim and of the appellant's and VA's respective duties for 
obtaining evidence. 

A March 2006 letter provided the criteria for assignment of 
an effective date and disability rating in the event of award 
of the benefit sought.  See Dingess v. Nicholson, 19 Vet. 
App. 473 (2006); 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b).

The Board is aware that a November 2009 supplemental 
statement of the case (SSOC) was sent to the Veteran's old 
address and returned to VA as undeliverable.  However, a copy 
of the SSOC was also sent to the Veteran's representative.  
In a January 2010 informal hearing presentation, the 
Veteran's representative acknowledged having received it.  
Accordingly, the Board finds that the Veteran did receive 
notice of the SSOC and a remand to resend the SSOC to his 
current address is not necessary.  

VA has a duty to assist the Veteran in the development of the 
claim.  This duty includes assisting the Veteran in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained VA outpatient 
treatment records and verified a reported stressor.  The 
Veteran was provided an opportunity to set forth his 
contentions during the hearing before the undersigned 
Veterans Law Judge.  Significantly, neither the appellant nor 
his representative has identified, and the record does not 
otherwise indicate, any additional existing evidence that is 
necessary for a fair adjudication of the claim that has not 
been obtained.  

A VA examination was conducted in September 2005.  38 C.F.R. 
§ 3.159(c)(4).  To that end, when VA undertakes to provide a 
VA examination or obtain a VA opinion, it must ensure that 
the examination or opinion is adequate.  Barr v. Nicholson, 
21 Vet. App. 303, 312 (2007).  The Board finds that the VA 
examination report and opinion obtained in this case are more 
than adequate.  They are predicated on a reading of the 
Veteran's claims file and medical records, and the results of 
a mental examination.  They consider all of the pertinent 
evidence of record, to include the statements of the 
Veteran.  

The Board further observes that VA attempted to conduct 
another VA examination in September 2009, but the Veteran 
failed to report.  There is no evidence that the Veteran did 
not receive notice of this examination.  The claims file 
contains a copy of a notice letter sent to his current 
address.  The original copy sent to the Veteran was not 
returned to the Board as undeliverable.  There is no clear 
evidence to rebut the presumption that the Board sent the 
Veteran the notice letter.  Ashley v. Derwinski, 2 Vet. App. 
62 (1992) (there is a presumption of regularity of government 
process that can only be rebutted by clear evidence to the 
contrary).

Because of the Veteran's failure to report for the September 
2009 VA examination, VA was unable to obtain potentially 
favorable evidence.  "The duty to assist is not always a one-
way street.  If a veteran wishes help, he cannot passively 
wait for it in those circumstances where he may or should 
have information that is essential in obtaining the putative 
evidence."  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).

When a claimant fails to report for an examination scheduled 
in conjunction with an original or reopened compensation 
claim, the claim shall be rated based on the evidence of 
record.  See 38 C.F.R. § 3.655 (2009).  Accordingly, the 
Board finds that VA's duty to assist with respect to 
obtaining a VA examination or opinion for the issue on appeal 
has been met.  38 C.F.R. § 3.159(c)(4).  

In light of the foregoing, no further notice or assistance to 
the appellant is required to fulfill VA's duty to assist the 
appellant in the development of the claim.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also Quartuccio, supra.

The Board has reviewed all of the evidence in the claims 
file, with an emphasis on the evidence relevant to this 
appeal.  Although the Board has an obligation to provide 
reasons and bases supporting this decision, there is no need 
to discuss, in detail, the extensive evidence of record.  
Indeed, the Court of Appeals for the Federal Circuit (Federal 
Circuit) has held that the Board must review the entire 
record, but does not have to discuss each piece of evidence.  
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  
Therefore, the Board will summarize the relevant evidence 
where appropriate, and the Board's analysis below will focus 
specifically on what the evidence shows, or fails to show, as 
to the claim.

In general, a veteran is entitled to service connection for a 
disability resulting from a disease or injury incurred or 
aggravated during active service.  See 38 U.S.C.A. §§ 1110, 
1131; 38 C.F.R. § 3.303(a).  Service connection also is 
permissible for any disease diagnosed after discharge, when 
all the evidence, including that pertinent to service, 
establishes the disease was incurred in service.  38 C.F.R. § 
3.303(d).

If there is no evidence of a chronic condition during 
service, or during an applicable presumptive period, then a 
showing of continuity of symptomatology after service is 
required to support the claim.  See 38 C.F.R. § 3.303(b).  
Evidence of a chronic condition must be medical, unless it 
relates to a condition to which lay observation is competent.  
See Savage v. Gober, 10 Vet. App. 488, 495-498 (1997).

In each case where a veteran is seeking service connection 
for any disability, due consideration shall be given to the 
places, types, and circumstances of such veteran's service as 
shown by such veteran's service record, the official history 
of each organization in which such veteran served, such 
veteran's medical records, and all pertinent medical and lay 
evidence.  38 U.S.C.A. § 1154(a).

In particular, service connection for PTSD requires: (1) 
medical evidence diagnosing the condition in accordance with 
38 C.F.R. § 4.125(a) (i.e., DSM-IV); (2) credible supporting 
evidence that the claimed in-service stressor(s) occurred; 
and (3) medical evidence establishing a link between the 
current diagnosis and the stressor(s) in service.  38 C.F.R. 
§ 3.304(f).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination, 
the benefit of the doubt is afforded the claimant.  38 
U.S.C.A. § 5107(b).

The Veteran contends that he incurred PTSD due to stressors 
that occurred during active duty in Vietnam.  These include 
being subject to mortar and rocket attacks while he was 
stationed at Phu Bai and Chui Lai.  He stated that the Phu 
Bai rocket attack occurred on Thanksgiving Day in 1970.

In a July 2009 statement, the U.S. Armed Services Center for 
Unit Records Research (CURR) (now the U.S. Army and Joint 
Services Records Research Center), relates that during the 
six-month period ending April 30, 1971, the Veteran's company 
underwent 18 incidents, resulting in seven wounded in action 
and 2 combat lost 5-ton dump trucks.  A September 2009 
request for a VA PTSD examination accordingly relates that 
the Veteran had one stressor verification of light combat 
actions.  

As a result, the determinative question in this claim is 
whether the Veteran currently has PTSD, as a result of the 
confirmed stressor.  Based on a thorough review of the 
record, the Board finds that the preponderance of the 
evidence shows that the Veteran does not have PTSD.  

In so finding, the Board notes that VA outpatient treatment 
reports dated from 2005 to 2007 include several Axis I 
diagnoses of PTSD, related to military trauma or combat 
experiences in Vietnam.  Most of these diagnoses are offered 
by a VA Psychiatric/Mental Health nurse practitioner.  Some 
are provided by a VA physician.  

In addition, the claims file includes the report of a 
September 2005 VA PTSD examination.  In other VA medical 
records in the record, the VA examiner who conducted this 
examination is identified as a licensed clinical psychologist 
with a Ph.D.  The report notes that it was based on a review 
of the Veteran's claims file and a psychiatric interview with 
him.  The report sets forth the Veteran's relevant social, 
military and medical history in detail.  It relates that he 
reported two stressors, including one in which a round hit 
the side of his friend, 20 feet away.  The report also sets 
forth in detail the Veteran's current symptoms and the result 
of a current mental status examination.  

The Axis I diagnosis was major depression, recurrent, and 
alcohol dependence, in partial remission.  The examiner 
commented that the Veteran was seeking an initial claim for 
PTSD.  He recalled at least one incident of witnessing 
serious injury to another soldier and reported that he was in 
an area with frequent rockets and mortar fire.  The Veteran 
described symptoms, including sleep disturbance, which were 
more characteristic of depression and alcohol dependence.  
His sleep disturbance was most likely due to prolonged 
alcohol dependence and depression.  During this evaluation, 
he did not state symptoms sufficient to meet the formal 
diagnostic criteria for PTSD.  He did not indicate prolonged 
hyperarousal or startle response.  

The Board finds that the September 2005 VA medical report 
outweighs the VA outpatient diagnoses of PTSD and shows that 
the Veteran does not have PTSD.  The September 2005 report 
sets forth a greater level of historical and medical detail 
than any of the outpatient reports that diagnose PTSD, which 
renders the September 2005 diagnosis and opinion more 
probative.  See Prejean v. West, 13 Vet. App. 444, 448-9 
(2000) (factors for assessing the probative value of a 
medical opinion are the physician's access to the claims file 
and the thoroughness and detail of the opinion).  

The Board also finds it significant that the September 2005 
report is based on a complete review of the record, including 
outpatient diagnoses of PTSD, the Veteran's own testimony, 
and a reported stressor similar to the one later confirmed by 
CURR.  The September 2005 opinion that the Veteran does not 
have PTSD is also based on reference to the absence of 
symptoms as reported by the Veteran himself.  This fact is 
particularly important, in the Board's judgment, as the 
reference makes for a more convincing rationale.  See Bloom 
v. West, 12 Vet. App. 185, 187 (1999) (the probative value of 
a physician's statement is dependent, in part, upon the 
extent to which it reflects "clinical data or other rationale 
to support his opinion").

The Board recognizes the Veteran's statements made in support 
of this claim.  Lay statements may serve to support a claim 
for service connection by supporting the occurrence of lay-
observable events or the presence of disability or symptoms 
of disability subject to lay observation.  38 C.F.R. 
§ 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed Cir. 
2007); Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 
2006) (addressing lay evidence as potentially competent to 
support presence of disability even where not corroborated by 
contemporaneous medical evidence).  As such, the Board notes 
that the Veteran is competent to provide testimony concerning 
factual matters of which he has first hand knowledge (i.e., 
experiencing psychiatric symptoms either during or after 
service).  Barr, supra; Washington v. Nicholson, 19 Vet. App. 
362 (2005).  The Veteran, however, is not competent to 
diagnose himself with a psychiatric disability, including 
PTSD.  Espiritu v. Derwinski, 2 Vet.App. 492 (1992).  Thus, 
his own assertions do not support his claim.

In sum, the medical evidence demonstrates that the Veteran is 
not entitled to service connection for PTSD.  As the 
preponderance of the evidence is against the claim, the 
benefit of the doubt doctrine is not for application.  See 
generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz 
v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).


ORDER

Service connection for PTSD is denied.



____________________________________________
U.R. POWELL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


